IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STEVEN E. TILLMAN AND                 NOT FINAL UNTIL TIME EXPIRES TO
CATHERINE J. TILLMAN,                 FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellants,
                                      CASE NO. 1D15-5030
v.

SUNTRUST MORTGAGE, INC.,

      Appellee.


_____________________________/

Opinion filed February 1, 2017.

An appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

Steven E. and Catherine J. Tillman, pro se, Appellants.

Melissa A. Giasi of Kass Shuler, P.A., Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.